An opinion was filed in this case on the 27th day of April, 1912, dismissing the appeal. Upon motion to reinstate it is made to appear that proper certificate of the clerk is attached to the transcript, and this being the ground upon which the appeal was dismissed the cause is therefore reinstated.
This appeal stands upon the transcript. We carefully went over the transcript before the appeal was dismissed, and have considered it again since, and are unable to say that the accused was deprived of any substantial right on the trial. The transcript is very unsatisfactory, and the clerk of the district court of Garvin county appears to have been recklessly careless in keeping proper minutes of the proceedings. The principle ground upon which a reversal is urged is that the minutes do not affirmatively show the presence of the accused at all stages of the trial.
There was no question of this kind raised in the trial court. The case-made, which was stricken, has been carefully read and it discloses no such objection. The minutes do show the presence of the accused when the trial began. Judgment was pronounced after the trial was concluded, exceptions reserved, and time asked within which to take an appeal. We are satisfied that able counsel would have raised this question in the trial court if the facts had warranted. For a further discussion of this question see Woods v. State, 4 Okla. Cr. 436.
The other errors complained of involve instructions of the court, which have been carefully examined by the members of this court, and we find nothing therein prejudicial to the substantial rights of the accused.
The judgment of the trial court is affirmed. *Page 252